Exhibit 10




FORBEARANCE AGREEMENT


         THIS FORBEARANCE agreement, dated as of March 31, 2020 (this
“Agreement”), is entered into by and among Jason Incorporated, a Wisconsin
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto (collectively, with the Borrower, the “Loan Parties”), and the Lenders
appearing on the signature pages hereto (the “Forbearing Lenders”). Each of the
foregoing shall be referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms used in this Agreement and not defined herein shall
have the meanings ascribed thereto in the Credit Agreement (as defined below).


WITNESSETH:
WHEREAS, the Loan Parties, the Lenders, The Bank of New York Mellon, as
administrative agent (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and certain other parties are
party to that certain First Lien Credit Agreement, dated as of June 30, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has informed the Administrative Agent and the Forbearing
Lenders that it may fail to pay interest with respect to certain of the loans
under the Second Lien Credit Agreement (as defined in the Credit Agreement) due
on March 31, 2020, which failure, if it occurs, will constitute an Event of
Default under Section 8.01(e) of the Credit Agreement after the grace period
therefor under the Second Lien Credit Agreement (such anticipated Event of
Default, the “Designated Default”);
WHEREAS, the Loan Parties have requested that the Forbearing Lenders temporarily
forbear, notwithstanding the occurrence of the Designated Default, from
accelerating the unpaid principal amount of the outstanding Loans and otherwise
exercising remedies (or directing the Administrative Agent to exercise remedies)
pursuant to Section 8.02 of the Credit Agreement and corresponding provisions of
any other Loan Document (including the charging of interest at the Default Rate,
exercising rights of set off and conversion and refusal to permit additional
extensions of credit, as applicable) or applicable Laws; and
WHEREAS, the Forbearing Lenders (which constitute the Required Lenders) agree to
accommodate such request of the Loan Parties on the terms and subject to the
conditions set forth herein.
Now, therefore, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
Section 1.Incorporation of Recitals.
Each of the Loan Parties acknowledges that the recitals set forth above are true
and correct in all respects and admits to the occurrence of the Designated
Default.
Section 2.Amounts Owing.




        

--------------------------------------------------------------------------------



Each of the Loan Parties acknowledges and agrees that, as of the date hereof,
the aggregate principal amount of Loans outstanding under the Credit Agreement
is $309,900,000, consisting of (i)  Term Loans in an aggregate principal amount
of $284,400,000 and (ii) Revolving Credit Commitments in an aggregate amount of
$25,500,000 and Revolving Credit Loans in an aggregate principal amount of $0,
plus accrued and unpaid interest and fees thereon. Such Obligations, together
with all other outstanding Obligations owing pursuant to the terms of the Loan
Documents, including interest, fees, expenses and other charges, are validly
owing and are not subject to any right of offset, deduction, claim, or
counterclaim in favor of any Loan Party.
Section 3.Forbearance; Forbearance Period.
(a)In reliance upon the representations, warranties and covenants of the Loan
Parties contained in this Agreement, and solely upon the terms and subject
solely to the conditions of this Agreement, each of the Forbearing Lenders (1)
hereby agrees that, during the Forbearance Period (as defined below), such
Lender shall not, and shall not request or direct the Administrative Agent to,
solely in respect of the Designated Default (but not with respect to any other
Defaults or Events of Default) (i) accelerate all of the Loans and the
Obligations related thereto or (ii) exercise any other rights or remedies
available to the Administrative Agent or the Forbearing Lenders pursuant to
Section 8.02 of the Credit Agreement, Section 4.01 of the Security Agreement or
any other Loan Document (including the the charging of interest at the Default
Rate, exercising rights of set off and conversion and refusal to permit
additional extensions of credit, as applicable) or applicable Laws (the
“Forbearance”) and (2) hereby directs the Administrative Agent, during the
Forbearance Period, to abstain from taking any of the actions described in the
immediately preceding sentence. The Loan Parties acknowledge and agree that the
Forbearance is limited to the extent specifically set forth above and no other
terms, covenants, provisions, rights or remedies under the Credit Agreement or
any other Loan Document or at law or in equity are intended to (or shall) be
affected hereby, all of which remain in full force and effect.
(b)The “Forbearance Period” shall commence on the Forbearance Effective Date (as
defined below) and shall terminate immediately and automatically upon the
earlier to occur of (i) April 30, 2020, at 11:59 pm New York time (the
“Scheduled Forbearance Period End Date”) and (ii) upon prior written notice from
the Required Lenders following the date on which a Forbearance Termination Event
(as defined below) has occurred; provided that the Forbearance Period may be
extended by confirmation (including via e-mail) from Lenders constituting the
Required Lenders.
(c)Upon the occurrence of a Forbearance Termination Event, the Forbearance
Period and the Forbearance shall immediately and automatically end without the
requirement of any demand, presentment, protest, notice (including any written
notice required by Section 8.01 of the Credit Agreement) or other action of any
kind (other than as provided in Section 3(d) below), all of which the Borrower
and each of the other Loan Parties waive; provided notwithstanding anything to
the contrary herein, the Forbearance Period and Forbearance shall terminate
automatically and without notice of termination immediately upon the occurrence
of an Event of Default of the type set forth in Section 8.01(f) of the Credit
Agreement.
2
        

--------------------------------------------------------------------------------



(d)The occurrence of any of the following events or circumstances shall
immediately and automatically constitute a termination event with respect to the
Forbearance (each, a “Forbearance Termination Event”):
(i)the occurrence of any Event of Default under the Credit Agreement or any
other Loan Document that is not a Designated Default;
(ii)the failure of any Loan Party to comply with any term, condition, covenant
or other provision set forth in this Agreement within seven (7) days of notice
from the Administrative Agent thereof, unless (a) the Required Lenders, in their
sole discretion, grant a cure period for compliance with such term, condition or
covenant (in which case the Forbearance Period shall terminate if the applicable
Loan Party does not comply by the expiration of the cure period) or (b) the Loan
Parties’ failure to comply is otherwise waived by the Required Lenders
(including via e-mail);
(iii)any representation or warranty made by any Loan Party herein or which is
contained in any certificate, document or financial or other statement furnished
by the Borrower at any time under or in connection with this Agreement or
otherwise shall prove to have been inaccurate in any material respect on or as
of the date made;
(iv)the commencement of any action, suit, litigation, investigation or other
proceeding against the Administrative Agent, or any Lender by any of the Loan
Parties or entity controlled by, affiliated with, related to or under common
control with any of the Loan Parties;
(v) any payment, or setting aside of funds, by the Borrower or any Subsidiary,
including with respect to interest, principal, fees, expenses, indemnification
or otherwise, on account of or in connection with any Loans (as defined in the
Second Lien Credit Agreement) or make any payment with respect to interest or
principal on account of such Loans;
(vi) if any Loan Party: (A) incurs any Indebtedness under Section 2.14 or
pursuant to clauses (v), (w) (other than Indebtedness under the Second Lien
Credit Agreement in a principal amount not exceeding the outstanding principal
amount on the date hereof), (x), (y), (aa) or (bb) of Section 7.03 of the Credit
Agreement, (B) incurs any Liens securing any Indebtedness referred to in clause
(A) above, (C) makes any Investments pursuant to clauses (m), (o), (s), (t) or
(v) of Section 7.02 of the Credit Agreement, (D) makes any Dispositions pursuant
to clauses (m) or (o) of Section 7.05 of the Credit Agreement, (E) makes any
Restricted Payments pursuant to clauses (f), (g), (h)(iv), (h)(vi) or (l) of
Section 7.06 of the Credit Agreement or (F) makes any Capital Expenditures in
excess of an aggregate amount of $1,500,000 during the Forbearance Period);
(vii)any lender under the Second Lien Credit Agreement or any agent, trustee or
representative on behalf of any such lender shall commence a legal proceeding
against any Loan Party or set off against any of their respective property, in
each case, with respect to enforcement of the Second Lien Credit Agreement or
the
3
        

--------------------------------------------------------------------------------



obligations thereunder; provided that no action permitted under the
Intercreditor Agreement to be taken by the Second Lien Secured Parties and/or
the Second Lien Representative (each as defined in the Intercreditor Agreement)
shall constitute a Forbearance Termination Event pursuant to this Section
3(d)(vii); and
(viii)the written agreement among the Loan Parties, the Administrative Agent and
the Required Lenders that the Forbearance shall be terminated prior to the
Scheduled Forbearance Period End Date.
(e)This Agreement is limited in nature and nothing contained herein is intended,
or shall be deemed or construed, to (i) constitute a waiver of the Designated
Default or any existing or future Defaults or Events of Default (including any
Event of Default arising from the Designated Default) or compliance with any
term or provision of the Loan Documents or at law or in equity or (ii) establish
a custom or course of dealing between the Loan Parties, on the one hand, and the
Administrative Agent and/or any Lender, on the other hand.
(f)Immediately and automatically upon the Forbearance Period ending in
accordance with its terms, the agreements set forth in the first sentence of
Section 3(a) hereof (including the Forbearance) shall be void ab initio (it
being understood, for the avoidance of doubt, that this provision shall not
impair the effectiveness of any other provisions of this Agreement, which shall
remain in full force and effect), and each of the Administrative Agent and the
Forbearing Lenders shall be free in its sole and absolute discretion, without
limitation, to immediately proceed to enforce any or all of its rights and
remedies provided under, and in accordance with, the Loan Documents, at law or
in equity. Notwithstanding the occurrence of the Forbearance Effective Date,
each of the Loan Parties acknowledges and confirms that, subject to the
Forbearance, all rights and remedies of the Administrative Agent and the
Forbearing Lenders under the Loan Documents, at law or in equity with respect to
the Loan Documents, the transactions thereunder, the Borrower or any other Loan
Party shall in each case continue to be available to the Administrative Agent
and the Forbearing Lenders.
(g)The Parties agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the
Administrative Agent and/or any Lender may be entitled to take or bring in order
to enforce its rights and remedies against the Borrower and/or the other Loan
Parties are, to the fullest extent permitted by law, tolled and suspended during
the Forbearance Period.
Section 4.Representations and Warranties.
Each Loan Party hereby represents and warrants to the Administrative Agent and
the Forbearing Lenders as follows (which representations and warranties are
continuing and shall survive the execution and delivery hereof):
(a)the execution, delivery and performance of this Agreement by each of the Loan
Parties has been duly authorized by all necessary corporate or other
organizational action, and do not (i) contravene the terms of the organizational
documents of such Loan Party; (ii) conflict with or result in any breach or
contravention of, or require any payment to be made under (1) any material
contractual obligation to which such Loan Party is a party or affecting such
Loan Party or its properties or (2) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; (iii) violate
4
        

--------------------------------------------------------------------------------



any law to which such Loan Party or its property is subject; or (iv) result in
the creation of any Lien on any property of such Loan Party;
(b)no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, such Loan Party of this Agreement, other than those
obtained prior to the Forbearance Effective Date or being obtained in connection
herewith;
(c)no Default or Event of Default has occurred and is continuing other than the
Designated Default; and
(d)other than in respect of the Designated Default, each of the representations
and warranties made by such Loan Party in the Credit Agreement and the other
Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties were made on the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier dates).
Section 5.Cash Flow and Variance Reporting.
The Borrower shall deliver, on a “professional eyes only” basis, to Houlihan (as
defined below) on or prior to 5:00 p.m. (Eastern time) on Wednesday of every
calendar week, (x) beginning with the calendar week ending on April 17, 2020,
the 13-Week Forecast (as defined below) for the 13-week period ended on Friday
of the prior week in form and substance reasonably acceptable to Houlihan and
(y) beginning with the calendar week ending on April 24, 2020, a variance report
(as compared to the applicable 13-Week Forecast) ended on Friday of the relevant
prior forecast period, in a form reasonably acceptable to Houlihan, with a
narrative description of any material variances and setting forth the aggregate
amount of payments made during such period. “13-Week Forecast” shall mean a
13-week cash flow forecast of the U.S. Loan Parties, in Excel and PDF format and
otherwise in form and substance reasonably acceptable to Houlihan, which shall
reflect, for the periods covered thereby, projected weekly disbursements, cash
receipts, loan balances (in each case, in line item detail) and ending cash for
each week covered by the 13-Week Forecast.
Section 6.Diligence.
The Loan Parties shall use commercially reasonable efforts to provide the
Creditor Advisors (as defined below) with any information reasonably requested
by the Creditor Advisors in connection with such Creditor Advisors’
representation of the Forbearing Lenders.
Section 7.Conditions to Effectiveness of this Agreement.
This Agreement shall become effective (the date of such effectiveness being
referred to herein as the “Forbearance Effective Date”) upon the occurrence of
the following conditions:
(a)the execution of this Agreement by the Forbearing Lenders constituting the
Required Lenders under the Credit Agreement and the Loan Parties; and
5
        

--------------------------------------------------------------------------------



(b)payment in cash of all reasonable out-of-pocket fees and expenses incurred by
the Forbearing Lenders in connection with the Loan Documents (including, without
limitation, the reasonable and documented fees, costs and expenses of each of
Weil, Gotshal & Manges LLP (“Weil”) and Houlihan Lokey, Inc. (“Houlihan” and,
together with Weil, the “Creditor Advisors”), as advisors to the Forbearing
Lenders) up to and including the Forbearance Effective Date.
Section 8.Notice of Default.
Each Loan Party shall provide notice to the Administrative Agent and to counsel
to the Forbearing Lenders promptly of its obtaining knowledge of the occurrence
of any Forbearance Termination Event, which notice shall state that such event
occurred and set forth, in reasonable detail, the facts and circumstances that
gave rise to such event. Such notice shall be delivered to:
The Administrative Agent:


The Bank of New York Mellon
2001 Bryan Street, Suite 1000
Dallas, Texas 75201
Attn: Stacie Row (lpcoe-agentsvcs@bnymellon.com)


With copies by electronic mail (which shall not constitute notice) to:


Emmet & Marvin LLP
120 Broadway
New York, New York 10271
Attn: Elizabeth M. Clark (eclark@emmetmarvin.com)


With copies by electronic mail (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Ryan Dahl (ryan.dahl@weil.com)
Daniel Dokos (daniel.dokos@weil.com)
Alexander Welch (alexander.welch@weil.com)
Odelia Yott (odelia.yott@weil.com)


All notices given in accordance with the provisions of this Section 8 shall be
(x) deemed to have been given on the date of receipt and (y) in the case of such
notices given to the Administrative Agent, promptly delivered by the
Administrative Agent to the Forbearing Lenders.
Section 9.Effect upon Credit Agreement; Ratification of Liability; No Waiver;
Etc.
(a)From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as interpreted in accordance with the terms of
this Agreement, and (ii) the
6
        

--------------------------------------------------------------------------------



term “Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Agreement.
(b)Each Loan Party hereby ratifies and reaffirms that (a) each of the Loan
Documents to which it is a party has been duly executed and delivered by such
Loan Party to the Administrative Agent and to the Lenders and is in full force
and effect as of the date hereof; (b) the agreements and obligations of each
Loan Party contained in the Loan Documents, including, without limitation, all
payment, performance, indemnification and other obligations and all guarantees
of such obligations constitute the legal, valid and binding obligations of such
Loan Party, enforceable against the Loan Parties in accordance with the terms
thereof (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability); (c) its
grant of liens on or security interests in its properties pursuant to the Loan
Documents as security for the Obligations under or with respect to the Credit
Agreement and confirms and agrees that such liens and security interests secure
all of the Obligations, including any additional Obligations hereafter arising
or incurred pursuant to or in connection with this Agreement, the Credit
Agreement or any other Loan Document; and (d) the Administrative Agent and the
Lenders are and shall be entitled to all of the rights, remedies and benefits
provided for in the Loan Documents.
(c)Except as expressly provided herein, nothing in this Agreement is intended or
shall be deemed or construed to in any way waive, alter or impair the
obligations or any of the rights or remedies of the Administrative Agent or the
Lenders under the Loan Documents, at law or in equity. All terms and provisions
of the Loan Documents remain in full force and effect, except to the extent
expressly modified by this Agreement. Each of the Loan Parties acknowledges that
the Administrative Agent and the Lenders have made no representations as to what
actions, if any, they will take after the Forbearance Period, and the
Administrative Agent and each Forbearing Lender hereby specifically reserves any
and all rights, remedies, claims and benefits provided for in the Loan
Documents, including, without limitation, with respect to the Events of Default
and each other Default that may occur. The Designated Default shall be deemed to
have occurred and be continuing for all purposes under the Loan Documents,
notwithstanding any subsequent cure or any other event or condition after the
date hereof that would cause the Designated Default to be no longer continuing,
and such Designated Default may only be cured or waived with the consent of, and
on terms and conditions satisfactory to, the Required Lenders.
Section 10.Release.
Each of the Loan Parties, on behalf of itself and its successors or assigns
(collectively, the “Releasing Parties”), in consideration of the Forbearing
Lenders’ execution and delivery of this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, unconditionally, freely, voluntarily and, after consultation with
counsel and becoming fully and adequately informed as to the relevant facts,
circumstances and consequences, releases, waives and forever discharges (and
further agrees not to allege, claim or pursue) any and all claims, rights,
causes of action, counterclaims or defense of any kind whatsoever, in contract,
in tort, in law or in equity, whether known or unknown, fixed or contingent,
direct or indirect, joint and/or several, secured or unsecured, due or not due,
liquidated or unliquidated, asserted or unasserted, or foreseen or unforeseen,
which any of the Releasing Parties might otherwise have or may have against the
Administrative Agent, the
7
        

--------------------------------------------------------------------------------



Lenders, their present or former subsidiaries and affiliates or any of the
foregoing’s officers directors, employees, attorneys or other representatives or
agents (collectively, the “Releasees”) in each case on account of any conduct,
condition, act, omission, event, contract, liability, obligation, demand,
covenant, promise, indebtedness, claim, right, cause of action, suit, damage,
defense, judgment, circumstance or matter of any kind whatsoever which existed,
arose or occurred at any time prior to the date of this Agreement relating to
the Loan Documents, this Agreement and/or the transactions contemplated thereby
or hereby (any of the foregoing, a “Claim” and collectively, the “Claims”). Each
of the Releasing Parties expressly acknowledges and agrees, with respect to the
Claims, that it waives, to the fullest extent permitted by applicable law, any
and all provisions, rights, and benefits conferred by any applicable U.S.
federal or state law, or any principle of U.S. common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 10.
Furthermore, each of the Releasing Parties hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released and/or discharged by the Releasing
Parties pursuant to this Section 10. The foregoing release, covenant and waivers
of this Section 10 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment or
prepayment of any of the Loans, or the termination of the Credit Agreement, this
Agreement, any other Loan Document or any provision hereof or thereof.
Section 11.Fees and Expenses; Indemnities. All terms, provisions and agreements
set forth in Sections 10.04 and 10.05 of the Credit Agreement are hereby
incorporated herein by reference with the same force and effect as though fully
set forth herein.
Section 12.Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of each Party
hereto and their respective successors and assigns.
Section 13.No Third-Party Beneficiaries.
No Person other than the Loan Parties, the Administrative Agent, the Lenders
and, in the case of Section 10 hereof, the Releasees, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Section 10
hereof) are hereby expressly disclaimed.
Section 14.Severability.
The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.
Section 15.Governing Law, Jurisdiction; Waiver of Jury Trial.
(a)THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
8
        

--------------------------------------------------------------------------------



THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.
(b)EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT. THE PARTIES HERETO
AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED
MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH
PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.
(c)EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY)
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 16.Amendments.
The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of the Borrower and the Required Lenders; provided that any date or
deadline herein (including, without limitation, any extension of the Forbearance
Period) may be extended by the Required Lenders and such extension may be
communicated by email to counsel to the Loan Parties.
Section 17.Further Assurances.
Each of the Loan Parties hereby agrees to execute and deliver from time to time
such other documents and take such other actions as may be reasonably necessary
in order to effectuate the terms hereof.
Section 18.Entire Agreement.
9
        

--------------------------------------------------------------------------------



This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement of the Parties with respect to the subject matter hereof, and
supersede all other prior negotiations, understandings or agreements with
respect to the subject matter hereof. This Agreement shall be deemed a Loan
Document.
Section 19.Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by electronic mail (e.g. “.pdf” or “.tif”) shall be effective as
delivery of an original executed counterpart of this Agreement.
Section 20.Section Titles.
The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever, and are not a part of the agreement between the Loan Parties, on the
one hand, and the Forbearing Lenders, on the other hand. Any reference in this
Agreement to any “Section” refers, unless the context otherwise indicates, to a
section of this Agreement.
Section 21.Required Lender Direction.
The Lenders party hereto (which constitute the Required Lenders) hereby (i)
instruct the Administrative Agent to comply with the Forbearance to the extent
specified herein and to take the other actions (or refrain from acting), in each
case, as expressly contemplated hereby and (ii) acknowledge and agree that the
direction set forth in this Section 21 constitutes a direction from the Required
Lenders under the provisions of Article IX of the Credit Agreement.
[Signature pages follow]



10
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.


JASON INCORPORATED
JASON PARTNERS HOLDINGS INC.
JASON HOLDINGS, INC. I






By: /s/ Chad M. Paris


Name: Chad Paris


Title: Senior Vice President, Chief Financial Officer






SUBSIDIARY GUARANTORS:


JASON INTERNATIONAL HOLDINGS, INC.
MILSCO, LLC
OSBORN, LLC
SCHAFFNER MANUFACTURING CO, INC.






By: /s/ Kevin Kuznicki


Name: Kevin Kuznicki


Title: Vice President










[Signature Page to Forbearance Agreement]
        
        